Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	This office action is in response to the amendment and comments submitted 1/14/2021.
	Claims 1 and 7 have been amended. Support for claim is found in claims 2, 3, 6 and [0054].
Claims 2, 3, and 6 are cancelled.
Claims 1, 4, 5, and 7-15 are currently pending.

Claim Objections
Claim 4 and 5 are objected to because of the following informalities: 
Claims 4 and 5 both cite being depended from cancelled claim 3, “according to claim 3.”
For the purpose of this examination claims 4 and 5 depend on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


	Regarding claim 1, and 8 -13 are rejected under 35 USC 102(a) (1) as being anticipated by Malcolm et al, (US Publication No. 2015/0037626 A1), hereinafter Malcolm.
	Regarding (Currently Amended) claim 1, Malcom discloses a battery module ([Abstract]), comprising: at least one battery cell having electrode leads extending in a length direction and protruding at first and second opposite sides thereof ([Abstract], FIG. 12 e.g., the left and right sides), 					  				
    PNG
    media_image1.png
    518
    497
    media_image1.png
    Greyscale

(FIG. 12 modified)
each of the at least one battery cell having first and second planar sides each extending in the length direction and in a height direction perpendicular to the length direction; (It should be noted battery assemblies described below and are not limiting embodiments to either of a horizontal or vertical stack orientation noted [0111]). 

Where vertical stacking would provide a planar side extending in the length and height direction.
	At least one cell case each covering the first and second sides and an upper side of a corresponding one of the at least one battery cell (the frame 118 includes one or more female connectors 700 and one or more male connectors 702, as shown in FIG. 72 [0314]) and each including a pair of bus bars (The electrically conductive tabs 704 and 705 are connected to the female connectors 700 and male connectors 702 [0315] and conductive contact tabs 704 and 705 and the electrically conductive contact plates 706 and 707 [0316],where the electrically conductive contact plates 706 and 707 may be coupled to the positive and negative terminals [0316]). Consequently, the frame 118 is connected to a pair of bus bars (contact plates 706 and 707 which are connected to the positive and negative terminals).

    PNG
    media_image2.png
    555
    447
    media_image2.png
    Greyscale

(FIG. 72)
	Each having one end connected to a corresponding one of the electrode leads (The negative electrodes of battery cells 116 are coupled to the electrically conductive contact tab 705 on bottom frame portion 118b and electrically connect to male connectors 702 [0319, FIG, 72] ) and another end exposed at an upper side of the cell case,(The positive electrodes of battery cells 116 are coupled to the electrically conductive contact tab 704 on top frame portion 118a and electrically connect to female connectors 700 [0319, FIG. 72) 
	Where shown in FIG. 72 tab 704 facing on the upper side and each side connected to an electrode.

	The upper side of the cell case extending in the length direction and in a width direction perpendicular to the length direction and the height direction, (It should be noted battery assemblies described below and are not limiting embodiments to either of a horizontal or vertical stack orientation noted [0111]. In a vertical stack [0162] the orientation is accommodated.

	Each battery cell includes a battery case having a case body accommodating an electrode assembly therein (Both the top frame portion 118a and the bottom frame portion 118b also contain an electrically conductive tab 704 and 705, respectively, located on an interior side. The electrically conductive tabs 704 and 705 are connected to the female connectors 700 and male connectors 702, respectively, via traces 624 in the frame 118 [0315, FIG. 72]) and a case terrace extending from the case body, (Case terrace shown in FIG. 72 as the plane of 118B) 

    PNG
    media_image3.png
    322
    319
    media_image3.png
    Greyscale

(Malcolm, FIG. 72 modified)
	The electrode leads protruding at first and second opposite sides of the case terrace (FIG. 12, 129) the cell case having first (282) and second case frames (284) covering the respective first and second sides of the case terrace, the cell case having a third case frame covering and an upper side of the battery case (124) and connecting the first case frame with the second case frame (the top portion 282 and the bottom portion 284 of the frame 118 may include mating features (e.g., snaps, hooks, clasps, etc.) that secure the top and bottom portion 282 and 284 to one another around the pouch battery cell 116 [0163, FIG. 12]).

    PNG
    media_image1.png
    518
    497
    media_image1.png
    Greyscale

(FIG. 12)
 A bottom of each battery cell being exposed at a bottom of the respective battery case, (battery cell 116, the planar top surface 300 and the planar bottom surface 302 of the pouch battery cell 116 remain exposed to contact or provide a thermal pathway to components of the battery cell [0163]), and
wherein each bus bar includes a planar body plate extending in the height and length directions (FIG. 7 bus bars 104, 180 and 182), a lead connection portion 	

    PNG
    media_image4.png
    301
    446
    media_image4.png
    Greyscale

(FIG. 7 modified)
	extending from one end of the respective body plate in the length direction, and an upper exposed portion extending from another end of the respective body plate in the length direction  (FIG. 7, bus bar 180 and 182) and disposed on the third case frame (Bus bar 180, FIG. 41). Where shown in FIG. 7 and FIG. 41 the bus bar 180 extends to the third case frame connected to the interconnect board 130, FIG. 41. Where vertical stacking would provide a planar side extending in the length and height direction.


    PNG
    media_image5.png
    574
    801
    media_image5.png
    Greyscale

(FIG. 7 and 41 modified)

	Each of the electrode leads extending through a slot in a respective one of the first and second case frames adjacent to a respective one of the lead connection portions (Further, after traversing the slots 134 of the cell interconnect board 130, the tab electrodes 129 neighboring battery cells 116 in the power assembly 84 may be coupled to one another using, for example, using the interconnection devices 138 [0137, FIG. 7]), 

    PNG
    media_image6.png
    294
    371
    media_image6.png
    Greyscale

(FIG.7 modified)
Each lead connection portion being welded to a respective one of the electrode leads, (The electrode tabs 129 may be fed through the holes 436, enabling the electrode tabs 129 to protrude from the battery cell 116. The electrode tab 129 may be sealed to the frame 118 using vibration welding [FIG. 35, 0223]),
 portions of each case terrace extending parallel to and adjacent to a respective one of the planar body plates ([FIG. 12, 72]).

	Regarding claim 8, Malcolm discloses The battery module where at least one battery cell is a plurality of battery cells that are stacked  on one another (FIG. 11, 116) and wherein the at least one cell case (114) Is a plurality of cell cases that are stacked on one another while fixing  the battery cells respectively. Malcolm teaches FIG. 11 [0162] FIG. 11 provides a horizontal stack of battery assemblies 114, in other embodiments, the power assembly 84 may be provided as a vertical stack of battery assemblies 114.

    PNG
    media_image7.png
    465
    566
    media_image7.png
    Greyscale

(FIG. 11)
	Regarding claim  9, The battery module  according  to claim 8  further comprising: at least one fixing  beam   mounted  through  the plurality  of cell cases (116) to fix the plurality of cell cases to  one another. ([FIG. 7: 140]) The embodiment of the battery module 22 illustrated in FIG. 7 also includes four compression bolts 140. Each illustrated compression bolt  140 passes through an opening in the top compression plate 100, through  an opening  in  a registration feature 121 of  the frames 118 surrounding  each battery  cell 116 of  the power assembly 84, and extend to enable screwing into a locked  nut feature 142 disposed in the bottom compression plate 102... It may also be appreciated that the compression bolts 140 further ensure that the frames 118 surrounding each battery cell 116 remain aligned or registered  with one another,  for example,  as the battery  module 22 is tilted and/or subjected to vibrations.([0138] FIG. 7).

    PNG
    media_image8.png
    633
    395
    media_image8.png
    Greyscale

(FIG. 7 modified)
Regarding claim 10 and 11, the battery module according to claim 8, further comprising: a top cover (100) configured to cover upper sides of the plurality of eel! cases (130, 60, 62) and having a bus bar (FIG. 62: 636) exposing opening at which the another end of each of the bus bars is exposed, The battery module according to claim 10s further comprising: at least one bus bar connecting member electrically connected to the bus bars exposed at the top cover in series or in parallel.  Malcolm teaches FIG. 7, the heat sink side plates 60 and 62 discussed above are each part of a side assembly 106. Each side assembly 106 includes a heat sink side plate (e.g., heat sink side plates 60 or 62) and a thermal gap pad 108 secured 

	Regarding claim 12, The battery module according to claim 8, further comprising: a bottom cover (FIG. 7: 102) configured to cover lower sides of the plurality of cell cases and configured to mechanically support the plurality of cell cases. Malcolm teaches FIG. 7 [0134-0138] as illustrated in FIG. 7, the heat sink side plates 60 and 62 discussed above are each part of a side assembly 106. Each side assembly 106 includes a heat sink side plate (e.g., heat sink side plates 60 or 62) and a thermal gap pad 108 secured to the top compression plate 100 and the bottom compression plate 102 using a number of screws 110, as illustrated. It may also be appreciated that the compression bolts 140 further ensure that the frames 118 surrounding each battery cell 116 remain aligned or registered with one another, for example, as the battery module 22 is tilted and/or subjected to vibrations. In other embodiments, other compression methods may be used, as set forth in detail below.

	Regarding claim 13, The battery module according to claim 12, further comprising: a heat transfer member ([0351], fig.7: 106) provided disposed between the plurality of cell cases and the bottom cover, Malcolm teaches as illustrated in FIG. 7, the heat sink side plates 60 and 62 discussed above are each part of a side 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 4, 5, 7, 14, and 15 are rejected under35 U.S.C.103 as being unpatentable over Malcolm et al, (US Publication  No.  2015/0037626  A1), hereinafter Malcolm, in view of Arena, US Publication No. 2016/0126523 A1, hereinafter Arena.

	Regarding claim 4, Malcolm discloses battery module however may not explicitly disclose: the each pair of bus bars include: a first bus bar placed disposed on the respective first case frame and the respective third case frame and connected to one of the electrode leads; and a second bus bar placed disposed on the respective second case frame and the respective third case frame and connected to another one of the electrode leads.
	Arena teaches: the each pair of bus bars  Include: a first bus bar  (636)  disposed on the respective first case frame (626) and the respective third case frame and connected  to one of  the electrode leads; and a second  bus  bar  disposed on the respective second case frame and the respective  third  case  frame and connected to another one of the electrode leads (A battery pack includes a first battery module having first and second battery frame assemblies and first and second battery cells. The first battery frame assembly has a plastic frame member, a thermally conductive plate, a busbar, and a voltage sensing member. The plastic frame member has a rectangular ring-shaped body [Abstract] FIG 4-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend bus bars to a plurality of case frames.  One would have been motivated to do so in order to have high energy capacities by connecting a plurality of battery cells. 

    PNG
    media_image9.png
    632
    455
    media_image9.png
    Greyscale
	
    PNG
    media_image10.png
    453
    454
    media_image10.png
    Greyscale
					(Figures 4, 5, 6)

    PNG
    media_image11.png
    489
    456
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    348
    484
    media_image12.png
    Greyscale
						(Figures 7, 8)


	Regarding claim 5,
Malcolm disclose a battery module but may not explicitly disclose the battery rnodule according where the first case frame and the second case frame each have a bus bar placing groove at which the first and second bus bars are disposed, respectively.
	Arena teaches: The battery module according to claim 3, wherein the first case frame 	and the second case frame each have a bus bar placing groove (160) at which the first and second bus bars are disposed, respectively. Arena teaches groove 160 extending there through for receiving an electrical terminal 442 (shown in FIG. 6) there through (FIG. 6 [0028]).

    PNG
    media_image10.png
    453
    454
    media_image10.png
    Greyscale

(Figure 6)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bus bar aligning groove. One would have been motivated to do so limit manufacturing process variability.
7, Malcolm is silent on the battery module with the lead connection portion of each bus bar has a step from the body plate and contacts the electrode lead when the body plate is disposed at the bus bar placing groove.
	Arena teaches the battery module where the lead connection portion of each bus bar has a step (FIG. 7, 162) from the body plate and is disposed to contact contacts the electrode lead when the body plate is disposed at the bus bar placing groove (Includes a groove 162 extending there through for receiving an electrical terminal 444 there through FIG. 7 [0028]).


    PNG
    media_image11.png
    489
    456
    media_image11.png
    Greyscale

(Figure 7)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a connection from the bus bar to the respective electrode and a step therein to accommodate the respective electrode. One 
	Regarding claim 14, Malcolm discloses the at least one battery module as defined in claim 1 as discussed above. However, Malcolm is silent as to a pack case configured to package the at least one battery module.
	Arena teaches a battery pack, comprising at least one battery module and a pack case configured to package the at least one battery module. (A battery pack includes a first battery module having first and second battery frame assemblies and first and second battery cells. The first battery frame assembly has a plastic frame member, a thermally conductive plate, a busbar, and a voltage sensing member. The plastic frame member has a rectangular ring-shaped body. The thermally conductive plate is coupled to rectangular ring-shaped body. The busbar has a first post and a first conductive body coupled to the first post. The first post extends outwardly from the plastic frame member, and the first conductive body extends through the rectangular ring-shaped body. The voltage sensing member has a first sensing post and a first sensing body. The first sensing post extends outwardly from the rectangular ring-shaped body. [Abstract]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Malcolm's at least one battery module into Arena's battery packs. One would have been motivated to do so to achieve higher battery pack electrical capacities.

15, Malcolm in view of Arena discloses the battery pack of claim 14 as discussed above. Malcolm further teaches plug-in electric vehicle (PEV) is any vehicle that can be charged from an external source of electricity, such as wall sockets, and the energy stored in the rechargeable battery packs drives or contributes to drive the wheels [0003]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a vehicle comprising at least one battery pack as defined in claim 14, as taught by Malcom, to provide a secondary power storage means tor a plug-in electric vehicle.


Response to Arguments
	Objection to Drawings is withdrawn.

	Applicant’s arguments filed 1/14/2021 with respect to claim 1 have been fully considered but they are not persuasive.

	Added features of figure 8, which were discussed in the interview, dispositional relationship between the elements forming the electrical connection, in response to the amendment, 	the added limitations do not appear commensurate with interview discussion. The prior art still reads on the claim

	Applicant arguments as noted on page six (6) and seven (7) have been considered but the examiner disagrees since the electrode tabs 129 may be fed through the holes 436, enabling the electrode tabs 129 to protrude from the battery cell 116. The . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Eom et al. (WO 2015030403 A1) Battery Cell Having Connecting Projection

 Formed Thereon for Sensing Voltage, and Battery Module Including Same.


	Miyata et al. (JP 2015022849 A) Laminate Cell Unit, Battery Module Method for 

Manufacturing Laminate Cell Unit, and Method of Manufacturing Battery Module.


	Suzuki et al. (WO 2014171250 A1) Method for Manufacturing Battery and Battery Module.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727